Status of Application

Acknowledgement is made of amendments filed 07/13/2021. Upon entering the amendments, claim 2 is canceled, claim 9 is added, and claims 1 and 3 are amended. The claims 1 and 3-9 are pending and presented for the examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/13/2021 was filed after the mailing date of the Non-Final Office Action on 05/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu et al ((111)-Oriented BaTiO3 Thin Films Hydrothermally Formed on TiO2/Si Substrate) in view of Saita et al (US 2016/0217931).
	Regarding claim 1, Xu et al teaches a BaTiO3 thin film that is (111)-oriented. Said BaTiO3 is an ABO3 perovskite oxide that has a cubic crystal structure. As the Xu thin film is (111) oriented, the degree of orientation of (111) plane > degree of orientation of (110) plane. Routine optimization would place this orientation in a membrane thickness direction.
	Claim 1 differs from Xu et al as applied above because Xu teaches a BaTiO3 thin film, and thus does not a Zr content therein. However, it would have been obvious to one of ordinary skill in the art to modify Xu et al in view of Saita et al in order to use compositional features taught therein, because Saita teaches a similarly composed dielectric thin film, and provides a broader teaching as to advantageous compositional ranges for these dielectrics. Saita teaches a thin film capacitor comprising a dielectric composition represented by ABO3, wherein B is Ti in combination with Zr (c > 0, see Tables). One of ordinary skill would have had motivation to use the Saita Zr component in the Xu dielectric thin film because Saita teaches that dielectric properties can be tailored by this addition, and thus the composition of the ABO3 dielectric is a result effective variable. One would have recognized that adjusting dielectric properties in this way would also be advantageous in the Xu thin film. One would have had a reasonable expectation of success in the modification because Xu and Saita are drawn to similar types of perovskite thin films. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 3, Saita teaches Zr contents as represented by the y variable that fall within the range of said claim (see Tables). The BaTiO3 main component has a z variable value of 1. 
Regarding claim 4, Xu teaches that the intensity of the (111) plane is higher than that of any other peak found, and thus is higher than the integrated intensity of a (100) plane.
Regarding claim 5, Saita teaches that the inventive dielectric film further comprises an accessory component of Mn, V, and/or Al. One would have had motivation to also include said accessory component(s) in the Xu dielectric because Saita teaches that they lead to biased humidity reliability improvement and insulation resistance improvement (see paragraph 0012). Thus, the further limitations of instant claim 4 are met by the teachings of the prior art of record. 
	Regarding claim 6, Saita teaches that the aforementioned Mn, V, and Al components are present within the range of the instant claim (see Table 2). 
Regarding claim 7, Xu et al teaches application of the dielectric material in elements that would comprise an electrode, such as piezoelectric elements and dynamic random access memory, but does not explicitly teach the dielectric film along with said electrode. Saita teaches that the inventive material is used in components in conjunction with electrodes (see Abstract). It therefore would have been obvious to one of ordinary skill in the art to include this essential electrode component in the dielectric elements taught by Xu. The further limitations of claim 7 are thus met by the teachings of the prior art of record.
6.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Xu et al ((111)-Oriented BaTiO3 Thin Films Hydrothermally Formed on TiO2/Si Substrate) in view of Saita et al (US 2016/0217931) and in further view of Kurozumi et al (US 8052954).
	Regarding claim 8, the claim differs from Xu et al in view of Saita et al as applied above because while Xu and Saita teach dielectric elements using the dielectric materials taught therein, they do not specify that these dielectric elements are included on a circuit board. However, the electronic components taught by Xu and Saita as including said dielectric elements necessarily include a circuit board component; this is further shown by Kurozumi et al, and one of ordinary skill would have found it obvious to modify Xu in further view thereof in order to use a circuit board for mounting the Xu/Saita dielectric elements. Kurozumi teaches a dielectric element used in applications such as piezoelectrics and MLCCs (see column 1, lines 45-55). These are the same applications for which Xu et al teaches its dielectric elements are useful. Kurozumi further teaches that the dielectric element is placed on a circuit board (see Fig. 2, item 11). This teaching by Kurozumi would show one of ordinary skill in the art that dielectric elements used applications of the type taught by Xu and Saita were known to be used on a circuit board. The further limitations of instant claim 8 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
7.	Claims 1 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawakubo et al (US 539563).
	Regarding claim 1, Kawakubo et al teaches a device comprising a barium titanate film. This film constitutes a membrane with a composition BaTiO3, and Kawakubo further teaches that a portion of the Ba can be substituted with Ca and a portion of the Ti can be substituted with Zr (see claim 6). Routine optimization and experimentation with the finite and limited embodiments taught by Kawabuto would lead one of ordinary skill to a barium titanate dielectric comprising both Ti and Zr. The film thus meets each compositional limitation of the instant claim 1. Kawakubo teaches that the film is grown onto a substrate having a (100) plane orientation (see column 9, lines 20-35 and column 21, lines 15-20). The film grown thusly is as such also oriented in a (100) plane (ibid.). As the plane has a preferential orientation to the (100) plane, the degree of orientation of (100) plane>degree of orientation of (110) plane, and the further limitation of amended claim 1 is satisfied. Claim 1 is thus obvious and not patentably distinct over the prior art of record. 
Regarding claim 7, Kawakubo teaches that the aforementioned inventive thin film is used in a dielectric element further comprising an electrode. 
Regarding claim 8, Kawakubo teaches that the aforementioned inventive thin film is used in a circuit. This renders obvious a circuit board meeting each limitation of claim 8. 
8.	Claim 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawakubo et al (US 5739563) in view of Saita et al (US 2016/0217931).
	Regarding claim 5, the claim differs from Kawakubo et al as applied above because Kawakubo does not teach that the inventive film comprises an accessory component chosen from those of the instant claim. However, it would have been obvious to one of ordinary skill in the art to modify Kawakubo et al in view of Saita et al in order to use compositional features taught therein, because Saita teaches a similarly composed dielectric thin film, and teaches that such accessory components are known to be advantageous additions to such dielectric materials. Saita teaches a thin film capacitor comprising a dielectric composition represented by ABO3, wherein A is Ba in combination with Ca (b > 0, see Tables) and B is Ti in combination with Zr (c > 0, ibid.), and teaches that the inventive dielectric film further comprises an accessory component of Mn, V, and/or Al. One would have had motivation to include said accessory component(s) in the Kawakubo dielectric because Saita teaches that they lead to biased humidity reliability improvement and insulation resistance improvement (see paragraph 0012). Thus, the further limitations of instant claim 5 are met by the teachings of the prior art of record.
Regarding claim 6, Saita teaches that the aforementioned Mn, V, and Al components are present within the range of the instant claim (see Table 2).
Allowable Subject Matter
9.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a dielectric film meeting each limitation of instant claim 1, and wherein the film has a degree of orientation of the (100) plane > degree of orientation of the (110) plane, as well as a degree of orientation of the (111) plane > degree of orientation of the (110) plane. 
Response to Arguments
10.	Applicant’s arguments filed 07/13/2021 have been fully considered. Applicant persuasively shows that the previously applied grounds of rejection based on Xu et al alone are no longer applicable to the claims that have been narrowed by the instant claim amendments to positively contain both Ti and Zr components. These grounds of rejection based on Xu et al alone are therefore withdrawn from consideration. 
	Applicant’s arguments regarding the previously applied grounds of rejection over Xu et al in view of Saita et al as they pertained previously to instant claim 2 and would apply after the amendment to instant claim 1 are not persuasive. Applicant argues that one of ordinary skill in the art would not have arrived at the inventive dielectric composition by the modification of Xu in view of Saita because the result of such a modification would supposedly lead to the inclusion of at least Ca in the A position of the ABO3 structure. Applicant contends that the instant disclosure would be needed as a guide to include only Zr in in the B position, without Ca in the A position. This argument is not found to be persuasive because Saita teaches embodiments comprising Zr at the B site and not containing Ca at the A site (see for instance Table 1, examples 3 and 4; Table 2, examples 29-30; Table 3, examples 33-34; Table 4, examples 48-49). Indeed, there are nearly as main exemplary embodiments taught having only a B position substitution as there are having only an A position substitution, and further there are a greater number of embodiments taught having only a Zr substitution than having only a Ca substitution. There are no embodiments taught having a Zr and a Ca substitution in conjunction. Because of this, applicant’s contention that one of ordinary skill would have necessarily also included Ca in the A position if they were to include Zr in the B position of Xu is not persuasive. The previously applied grounds of prior art rejection over Xu in view of Saita therefore remain valid, and are properly applied herein to the limitations of claim 1 narrowed by the instant amendments to necessitate Zr and Ti at the B site, as was previously necessitated by canceled claim 2. 
	The new grounds of rejection based on Kawakubo et al and Kawakubo et al in view of Saita et al are properly applied in this Office Action to the amended claims because the amendments to instant claim 1 change the scope of the claim and its dependents by substituting as main component Ba(Ti,Zr)O3 in place of (Ba,Ca)(Ti,Zr)O3. As the claim scope has changed, these new grounds are now applicable and applied herein. 	 
					Conclusion
11.	Claims 1 and 3-8 are rejected. Claim 9 is objected to. 
12.	Applicant’s arguments are not persuasive, previously issued grounds of rejection are maintained, and the new grounds of rejection are necessitated by the amendments that broaden and narrow the scope of the instant claims. Therefore, THIS ACTION IS MADE FINAL. 
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW21 September 2021